IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE ESTATE OF SYLVESTER H. COOK,           : No. 400 MAL 2020
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
DIANNE M. NOWICKI AND ALLAN J.             :
NOWICKI,                                   :
                                           :
                   Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of December, 2020, the Petition for Allowance of Appeal

is DENIED.